August __, 2006




Tornado Gold International Corp.
8600 Technology Way, Suite 118
Reno, Nevada 89521
Fax number: 775-853-8921
Attention: Earl W. Abbott, Chief Executive Officer


Re: Illipah Gold Project - Asset Purchase


Gentlemen:


This letter sets forth the terms of an agreement for your approval (“Letter
Agreement”) to be effective as of August __, 2006 (“Effective Date”), by and
among Tornado Gold International Corp., a Nevada corporation, whose mailing
address is 8600 Technology Way, Suite 118, Reno, Nevada 89521 (“Tornado”), and
Golden Cycle Gold Corporation, a Colorado corporation (“Golden Cycle”). Tornado
and Golden Cycle are referred to herein individually as a “Party” and
collectively as the “Parties.”


Background



1.  
Golden Cycle currently has an exploration and mining lease on 139 unpatented
mining claims described in Schedule A. (“Leased Claims”) and located an
additional 52 unpatented mining claims in White Pine County, Nevada, more
particularly described in Schedule B (“GCC Claims”) and together with the Leased
Claims, the “Illipah Claims.”

 

2.  
Golden Cycle acquired the Leased Claims from Carl Pescio and Janet Pescio under
the terms of the Mining Claims Purchase and Royalty Agreement dated effective as
of August 31, 2001 and the Mining Deed attached thereto, each of which is
attached hereto as Schedule C (the “Pescio Agreement”) and incorporated herein
by reference.

 

3.  
Tornado desires to acquire the Illipah Claims from Golden Cycle, and Golden
Cycle desires to sell, transfer and assign the Illipah Claims to Tornado
pursuant to the terms of this Letter Agreement.

 


Agreement
 
For and in consideration of the mutual covenants contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the Parties agree as follows:
 
 

1)  
Transfer and Assignment of Illipah Claims. In consideration of the payment of
the Purchase Price (as defined below) by Tornado to Golden Cycle and the
covenants, agreements, representations, warranties and deliveries of Tornado and
Golden Cycle set forth in this Letter Agreement, and subject to the terms set
forth in this Letter Agreement on the Closing Date, (a) Golden Cycle shall sell,
assign, convey and transfer to Tornado all right, title and interest of Golden
Cycle in and to the Illipah Claims, and (b) Tornado shall purchase from Golden
Cycle all right, title and interest of Golden Cycle in and to the Illipah Claims
and accept, assume and be liable for the due performance of all obligations and
liabilities related to the Illipah Claims and the Pescio Agreement
(collectively, the “Transaction”).

 
 
Page 1

--------------------------------------------------------------------------------

 
 

2)  
Consideration for Illipah Claims. The purchase price (the “Purchase Price”)
payable by Tornado to Golden Cycle for Golden Cycle’s right, title and interest
in and to the Illipah Claims shall be payable as follows:

 

a)  
Cash Payments: Tornado will pay to Golden Cycle:

 

i)  
Fifty Thousand Dollars (US$50,000) payable in cash immediately upon execution
and delivery of this Letter Agreement;

 

ii)  
Forty-eight Thousand Six Dollars and fifty cents (US$48,006.50) payable in cash
immediately upon signing of this Letter Agreement for (A) the payment of United
States Department of the Interior Bureau of Land Management (“BLM”) mining claim
maintenance fees in the amount of Twenty-three Thousand Eight Hundred
Seventy-five Dollars (US$23,875) due in accordance with 43 Code of Federal
Regulations §§ 3833 et seq and required to maintain the Illipah Claims in good
standing for the United States mining assessment year; (B) the payment of annual
maintenance and filing fees to White Pine County in the amount of Sixteen
Hundred Thirty-one Dollars and fifty cents (US$1,631.50) and (C) advanced
minimum royalty payments under the Pescio Agreement in the amount of Twenty-two
Thousand Fifty Dollars (US$22,500) representing the 4th anniversary payment; and

 

iii)  
Fifty Thousand Dollars (US$50,000) payable in cash 90 days after the execution
and delivery of this Letter Agreement.

 

b)  
Common Stock Payments: Tornado will issue to Golden Cycle Three Hundred Fifty
Thousand (350,000) shares of common stock of Tornado, which shall be registered
for resale under the terms of a registration rights obligation, issued as
follows:

 

i)  
Fifty Thousand (50,000) shares of common stock of Tornado issued 90 days after
the execution and delivery of this Letter Agreement;

 

ii)  
One Hundred Thousand (100,000) shares of common stock of Tornado issued one
hundred eighty (180) days after the execution and delivery of this Letter
Agreement; and

 

iii)  
Two Hundred Thousand (200,000) shares of common stock of Tornado issued one (1)
year after the execution and delivery of this Letter Agreement.

 

iv)  
Golden Cycle acknowledges that the common stock issuable under this Letter
Agreement have not been registered under the Securities Act of 1933, as amended
(the “1933 Act”), and may not be offered or sold absent registration or an
available exemption from registration. Tornado shall prepare and file with the
SEC within sixty (60) calendar days after the Closing Date (as defined in the
Definitive Agreement, but in any event no later than 150 days after the
execution and delivery of this Letter Agreement) a registration statement (on
Form S-3, SB-1, SB-2, S-1, or other appropriate registration statement form
reasonably acceptable to the Subscriber) under the 1933 Act (the “Registration
Statement”), at the sole expense of Tornado, in respect of Golden Cycle, so as
to permit a public offering and resale of the common stock issued under this
Letter Agreement in the United States under the 1933 Act by Golden Cycle as
selling stockholder and not as underwriter. Tornado shall use its best efforts
to cause such Registration Statement to become effective as soon as possible
thereafter, and within the earlier of: (A) one hundred twenty (120) calendar
days after the Closing Date (as defined in the Definitive Agreement, but in any
event no later than 210 days after the execution and delivery of this Letter
Agreement), or (B) five (5) calendar days of the SEC clearance to request
acceleration of effectiveness. Tornado will notify Golden Cycle of the
effectiveness of the Registration Statement within three (3) business days.

 
 
Page 2

--------------------------------------------------------------------------------

 
 

c)  
Production Royalties to Golden Cycle:

 

i)  
Tornado will grant to Golden Cycle production royalties for the rents, issues,
profits and Bullion and Other Products derived from any lands within one (1)
mile of any boundary line of any Illipah Claim located on the date of this
Letter Agreement (hereafter the “Area of Interest”) of two percent (2%) of Net
Smelter Returns calculated in accordance with Exhibit I attached hereto (the “GC
Production Royalties”); and

 

ii)  
Tornado will have the option, exercisable at any time prior to commercial
production on any of the Illipah Claims, to reduce the GC Production Royalties
from two percent (2%) to one percent (1%) by paying Golden Cycle, at Golden
Cycle’s sole option (A) the sum of One Million Dollars (US$1,000,000) in cash or
(B) that number of ounces of gold bullion equal to One Million Dollars
(US$1,000,000) divided by the closing price of gold on the New York Commodity
Exchange on the date of this Letter Agreement.

 

d)  
Work Commitment: Tornado will undertake an exploration program on the Area of
Interest and incur exploration and development expenditures in the following
amounts:

 

i)  
at least Two Hundred Fifty Thousand Dollars (US$250,000) within one (1) year of
the execution and delivery of this Letter Agreement;

 

ii)  
at least Seven Hundred Fifty Thousand Dollars (US$750,000) in aggregate within
two (2) years of the execution and delivery of this Letter Agreement; and

 

iii)  
within forty-five (45) days of each fiscal calendar quarter of Tornado and 90
days of the fiscal year end of Tornado. Tornado shall provide Golden Cycle with
a report of exploration and development expenditures related to the Area of
Interest, certified by the Chief Financial and Accounting Officer, and Golden
Cycle may, for a period of fifteen (15) days after receipt of the report,
request that the auditor for Tornado commence and complete as soon as reasonably
possible thereafter, an audit of the books and records of Tornado related to the
Illipah Claims to verify the reported exploration and development expenditures.
Golden Cycle shall be solely responsible for reimbursement of all reasonable
costs and expenses of the audit unless the calculation of exploration and
development expenditures by the auditor is less than the calculation of
exploration and development expenditures by Tornado by more than ten percent
(10%), in which case the cost of the audit shall be paid by Tornado.

 
 
Page 3

--------------------------------------------------------------------------------

 
 

3)  
Assumption of Pescio Agreement Obligations. Upon execution and delivery of this
Letter Agreement, Tornado will assume all of Golden Cycle’s rights, obligations,
covenants and commitments under the Pescio Agreement, including but not limited
to, the payment of BLM mining claim maintenance fees and annual rental fees, due
to the United States and any fees required by the State of Nevada and any agency
or subdivision of the State of Nevada or County or municipality, advance royalty
payments and royalties on production of minerals, title fees, recordation fees,
reclamation costs, service fees and other costs to keep the Illipah Claims in
good standing, except as otherwise paid by Golden Cycle and reimbursed by
Tornado under section 2(a)(ii).

 

4)  
Maintenance of GCC Claims. Upon execution and delivery of this Letter Agreement,
Tornado will assume all of Golden Cycle’s rights, obligations, covenants and
commitments related to maintaining the GCC Claims, including but not limited to,
the payment of BLM mining claim maintenance fees and annual rental fees, due to
the United States and any fees required by the State of Nevada and any agency or
subdivision of the State of Nevada or County or municipality, advance royalty
payments and royalties on production of minerals, title fees, recordation fees,
reclamation costs, service fees and other costs to keep the GCC Claims in good
standing (collectively, the “Maintenance Obligations”), except as otherwise paid
by Golden Cycle and reimbursed by Tornado under section 2(a)(ii). Tornado will
provide Golden Cycle evidence of payment and performance of the Maintenance
Obligations no later than forty-five (45) days prior to the due date of such
obligations. The Parties agreed that a failure to provide such notice shall
constitute an event of default under this Letter Agreement.

 

5)  
Assumption of Reclamation Obligations. Tornado, its successors and assigns,
hereby releases Golden Cycle from and against any environmental liabilities
including any present or future claims arising from any environmental laws which
Tornado can, shall or may have at any time against Golden Cycle, and Tornado
agrees not to make or to directly or indirectly cause, facilitate or promote any
environmental claim to be made or threatened against Golden Cycle (whether by
Tornado, any government authority or any third party) or to allege or claim that
Golden Cycle is responsible directly or indirectly, in whole or in part, for any
remediation of any part of the Area of Interest, any activity related to such
remediation, or the presence of any contaminants which are in, on or under or
which may have originated from any part of the Area of Interest, or any
reclamation of any part of the Area of Interest.

 

6)  
Notice of Impairment of Claims. Tornado, its successors and assigns, shall (a)
give Golden Cycle, its successors and assigns, not less than ninety (90) days’
written notice of its intent to (i) reduce the Illipah Claims in number or area
within the Area of Interest or (ii) withdraw from the project area of the
Illipah Claims, the mine, if any, or the Area of Interest, and (b) Golden Cycle,
its successors and assigns, shall have the right, at its sole option, to
reacquire title to such interest and Tornado will cooperate with Golden Cycle,
its successors and assigns, in reacquiring title thereto. The maintenance fees
and associated charges and recordings shall be paid and filed by Tornado within
the time thereafter allowed by law so as to preserve the title for such
acquisition by Golden Cycle, its successors or assigns.

 
 
Page 4

--------------------------------------------------------------------------------

 
 

7)  
Formal Agreement. The Parties shall prepare and execute formal agreements to
memorialize the Transaction acceptable to Tornado and Golden Cycle to satisfy
United States corporate security requirements and incorporating the provisions
of this Letter Agreement and such other commercial terms as are generally
applicable in the mining industry to a lease and an option of unpatented mining
claims and other properties (“Formal Agreements”). In the event the Parties do
not execute the Formal Agreements on or before January 1, 2007, Golden Cycle
shall have the right to terminate this Letter Agreement upon written notice to
Sellers not later than thirty (30) days from January 1, 2007. Upon termination,
Golden Cycle shall reimburse Tornado for US$25,506.50 related to the payment of
the BLM mining claim maintenance fees and the payment of annual maintenance and
filing fees paid to White Pine County. The balance of the payments made under
Section 2(a)(i) and (ii) shall be retained by Golden Cycle. If Golden Cycle does
not elect to terminate this Letter Agreement as provided herein, this Letter
Agreement shall remain fully enforceable whether or not the Formal Agreements
are executed.

 

8)  
Failure to Pay Purchase Price or Failure to Maintain Illipah Claims. The Parties
acknowledge that Golden Cycle is transferring a valuable right and interest in
the Illipah Claims and its rights to develop the Area of Interest. The Parties
acknowledge that there is no adequate remedy at law for failure by Tornado to
satisfy its obligations under this Letter Agreement, including but not limited
to, payment of the Purchase Price under Section 2, performance of the
obligations under the Pescio Agreement under Section 3, maintenance of the GCC
Claims under Section 4, assumption of the reclamation obligations under Section
5 and notice of impairment under Section 6, and that such failure would not be
adequately compensable in damages. Therefore, Tornado agrees that in the event
that within ten (10) days after a written notice of default upon failure to make
any payment when due or satisfy its obligations under this Letter Agreement,
Tornado will transfer all rights title and interest in the Illipah Claims to
Golden Cycle, free of all liens, claims and charges of any kind, as liquidated
damages and not as a penalty for such failure. The Parties agree that such
transfer will be evidenced by quit claim deed delivered at Closing under the
terms of the Formal Agreements, but in no event later than one hundred twenty
(120) days after the execution and delivery of this Letter Agreement.

 

9)  
Term. Any right to acquire any interest in real or personal property under this
Letter Agreement shall be exercised, if at all, so as to vest such interest in
Tornado within twenty-one (21) years after the date of this Letter Agreement.

 

10)  
Costs and Expenses. Except as provided in this Letter Agreement, each Party
shall pay its own costs and expenses in connection with the proposed Transaction
and the activities contemplated herein, including but not limited to any fees
payable to attorneys, consultants and other advisors.

 

11)  
Assignment. Neither this Letter Agreement nor any rights hereunder shall be
assignable by any Party without the prior written consent of the other Parties
hereto, which may be withheld for any reason.

 

12)  
No Third Party Beneficiaries. Nothing in this Letter Agreement is intended, nor
shall it be construed to give any person other than the Parties hereto and their
successors and permitted assigns any legal or equitable right, remedy or claim
under or in respect of this Letter Agreement or any provision contained herein.

 
 
Page 5

--------------------------------------------------------------------------------

 
 

13)  
Entire Agreement. This Letter Agreement constitutes the entire understanding
between the Parties with respect to the Transaction and supersedes all
negotiations, prior discussions or prior agreements and understandings relating
to such matters, provided that this Letter Agreement shall be replaced by the
Formal Agreements upon their execution.

 

14)  
Governing Law. This Letter Agreement shall be governed and construed under the
laws of the State of Colorado without regard to its conflicts of laws
principles.

 

15)  
Amendment. This Letter Agreement shall not be amended except by a written
instrument executed by all of the Parties hereto.

 

16)  
Counterparts. This Letter Agreement may be executed in counterparts, each of
which shall be deemed to constitute an original but all of which together shall
constitute one and the same instrument.

 
If the terms of this Letter Agreement are in accordance with your understanding
of the Transaction, please sign and return the enclosed duplicate of this Letter
Agreement to Golden Cycle.



 
Very truly yours,


GOLDEN CYCLE GOLD CORPORATION
 
 
By: _______________________________
Name: _____________________________    
Title: ______________________________

 
Duly agreed to and executed
as of the Effective Date.


TORNADO GOLD INTERNATIONAL CORP.



By       Name:       Title:       Date:      

   
 
 
Page 6

--------------------------------------------------------------------------------

 

 
STATE OF _________________)
                                                            )SS
COUNTY OF _______________)
 
Subscribed, sworn to and acknowledged before me this __ day of ________________,
2006, by _________________________, the ________________________ of Golden Cycle
Gold Corporation., a Colorado corporation, who stated that the foregoing
instrument was signed on behalf of said corporation.
 
My commission expires: __________________________________.
 
 

    ____________________________________     NOTARY PUBLIC

 
STATE OF _________________)
                                                            )SS
COUNTY OF _______________)
 
 
Subscribed, sworn to and acknowledged before me this __ day of ________________,
2006, by _________________________, the ________________________ of Tornado Gold
International Corp., a Nevada corporation, who stated that the foregoing
instrument was signed on behalf of said corporation.
 
My commission expires: __________________________________    
 
 

    ____________________________________     NOTARY PUBLIC

 


 
 

--------------------------------------------------------------------------------

 
 


Schedule A
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
Schedule B
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
Schedule C
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit I


A. Production Royalties. Golden Cycle Gold Corporation (“Golden Cycle”) and
Tornado Gold International Corp. (“Tornado”) agree that production royalties
shall be paid quarterly in a timely manner to Golden Cycle according to the
following provisions of this paragraph (A):



(1)  
Net Smelter Returns for Bullion. Net Smelter Returns shall be paid to Golden
Cycle for fine gold and/or silver bullion or dore bullion (collectively
“Bullion” in this paragraph (A)) produced from the Area of Interest during each
calendar quarter as “production” is defined in paragraph (A)(1)(c) below,
regardless of whether Tornado actually sells such Bullion to a third party
during such calendar quarter. The Net Smelter Returns calculation described in
this paragraph (A)(1) shall be applied if products are produced from the Area of
Interest in the form of Bullion.




(a)  
Net Smelter Returns Calculation. For Bullion, Net Smelter Returns shall mean the
quantity of recoverable fine gold or silver contained in the Bullion produced
(as defined in Paragraph (A)(1)(c) below) from the Area of Interest during each
calendar quarter, multiplied by its average price (as calculated under paragraph
(A)(1)(b) below), less one percent (1%) of such amount for reimbursement to
Tornado for all costs associated with refining the Bullion, insuring the
Bullion, transporting the Bullion to the place of sale, marketing the Bullion,
and the amount of all taxes imposed upon or in connection with the Bullion,
excepting federal and state income taxes. If the actual amount of fine gold or
silver actually recovered from the Bullion differs from the amount determined at
the time the Bullion is produced, the amount of royalty paid will be adjusted in
the next calendar quarter to reflect the overpayment or underpayment that
resulted from such difference.




(b)  
Price. The price for the Bullion shall be the average of the closing prices for
gold or silver on the New York Commodity Exchange (“COMEX”) for the calendar
quarter in which gold or silver is produced from the Area of Interest. The
average gold and silver prices for each calendar quarter shall be determined by
dividing the sum of all the daily prices in U.S. dollars per troy ounce, as
posted during the calendar quarter, by the number of days that prices were
posted. The posted price shall be obtained from the Wall Street Journal or other
reliable source agreeable to both parties.




(c)  
Definition of Production. For the purposes of this paragraph (A)(1), production
of Bullion shall be defined as follows:




(i)  
when Bullion is processed within the Area of Interest at a smelter or refinery
owned or controlled by Tornado, Bullion shall be deemed to have been produced
from the Area of Interest on the date Tornado completes the final process
necessary for the metal product to be in a saleable form, or

 

(ii)  
when Bullion is processed off the Area of Interest at a smelter or refinery
owned or controlled by Tornado, Bullion shall be deemed to have been produced
from the Area of Interest on the date Tornado completes the final process
necessary for the metal product to be in a saleable form, or

 
 
 

--------------------------------------------------------------------------------

 
 

(iii)  
when Bullion is sold to a third party smelter or refiner or to another purchaser
as final product, Bullion shall be deemed to have been produced from the Area of
Interest when credited to Tornado’s account by such purchaser, or

 

(iv)  
when Bullion is smelted or refined at a smelter or refinery not owned or
controlled by Tornado, under an arrangement whereby Tornado retains title to the
resultant metal product, Bullion shall be deemed to have been produced from the
Area of Interest on the date of final settlement by Tornado with the smelter or
refinery.

 

(2)  
Net Smelter Returns for Other Products. Net Smelter Returns shall be paid to
Golden Cycle for all products other than Bullion which are produced from the
Area of Interest during each calendar quarter as “production” is defined in
paragraph (A)(2)(c) below. Such other products shall include, without
limitation, concentrates, precipitates, slags, carbon fines, or any other final
product derived from metalliferous ores, except Bullion (collectively “Other
Products” in this paragraph (A)). Other Products shall not include non-locatable
substances (including, without limitation, rock, dirt, limestone, or similar
materials) whether used by Tornado in its operations or not. The Net Smelter
Returns calculation described in this paragraph (A)(2) shall be applied if
products are sold, transferred or transported directly from the Area of Interest
in the form of Other Products.




(a)  
Net Smelter Returns Calculations. For Other Products, Net Smelter Returns shall
mean the total price received by Grantor (as calculated under paragraph
(A)(2)(b) below) for the Other Products produced from the Area of Interest (as
defined in paragraph (A)(2)(c) below) during each calendar quarter, less five
percent (5%) of such amount for reimbursement to Tornado for all costs
associated with insuring the Other Products, transporting the Other Products
from the Area of Interest to the place of sale or transfer, marketing the Other
Products, and the amount of all taxes imposed upon or in connection with the
Other Products, excepting federal and state income taxes.

 

(b)  
Price. For sales to nonaffiliated persons or entities in arm’s length
transactions, the price for Other Products shall be the actual amounts received
by Tornado for the Sale of Other Products, including all credits and bonuses.
For sales or transfers to affiliates of Tornado, or purchasers or transferees
owned or controlled by Tornado, the price for Other Products shall be the
greater of the amounts received by Tornado, including all credits and bonuses,
or the fair market value of the Other Products had they been sold or transferred
in an arm’s length transaction with a nonaffiliated purchaser, provided,
however, that in all cases, if Tornado has not sold Other Products within twelve
(12) months of the date upon which they were produced, the Other Products will
be deemed to have been sold at the fair market value of the Other Products.

 

(c)  
Definition of Production. For the purposes of this paragraph (A)(2), production
of Other Products shall be defined as follows:

 

(i)  
when Other Products are processed by Tornado on the Area of Interest at a
facility owned or controlled by Tornado, Other Products Shall be deemed to have
been produced from the Area of Interest on the date Tornado completes the final
process necessary for the mineral product to be sold in a saleable form, or

 
 
 

--------------------------------------------------------------------------------

 
 

(ii)  
when Other Products are processed off the Area of Interest either at a facility
owned or controlled by Tornado or a third-party facility, Other Products shall
be deemed to have been produced from the Area of Interest on the date the Other
Products are removed from the Area of Interest, or

 

(iii)  
when Other Products are sold, transferred or transported directly from the Area
of Interest in a crude or unprocessed state, Other Products shall be deemed to
have been produced from the Area of Interest on the date the Other Products are
removed from the Area of Interest.

 

(3)  
Other Costs. Except as specifically set forth herein, Tornado shall not deduct
any costs of mining, milling, leaching, or other processing costs incurred by
Tornado in the determination of the Net Smelter Returns, and provided, in all
cases, that if raw ore is transported from the Area of Interest to be processed,
no transportation or added processing costs incurred by Tornado shall be
deducted in the determination of the Net Smelter Returns.

 

(4)  
Payment of Production Royalties. The amount of Net Smelter Returns due Golden
Cycle shall be payable in the following alternative manners, depending upon the
product produced:




(a)  
For Bullion, Production Royalties payable to Golden Cycle shall be calculated by
multiplying the dollar amount of Net Smelter Returns determined in accordance
with paragraph (A)(2) above by two percent (2%).

 

(b)  
For Other Products, Production Royalties payable to Golden Cycle shall be
calculated by multiplying the dollar amount of Net Smelter Returns determined in
accordance with paragraph (A)(2) above by two percent (2%).

 

(5)  
Data and Statements. Tornado shall provide to Golden Cycle data describing the
date on which products are produced from the Area of Interest, the product
produced, the shipment dates, and the quantity shipped. Final settlement data,
identifying shipments and the quantities of shipments, shall be provided to
Golden Cycle as received by Tornado, but not less frequently than annually. Each
payment of Net Smelter Returns royalty to Golden Cycle shall be accompanied by a
statement showing the basis for calculating the Net Smelter Returns royalty and
copies of all data relating to the royalty calculation (including, but not
limited to, settlement sheets used in calculating the royalty).

 

(6)  
Examination of Statements. Each statement rendered and Net Smelter Returns
amount paid by Tornado may, at Golden Cycle’s written request given to Tornado
within six (6) months following the delivery of such statement or payment, be
verified by Golden Cycle and its agents and representatives from the financial
and production records maintained by Tornado. The verification shall be at
Golden Cycle’s sole risk and expense and shall be conducted so as not to
interfere or conflict with Tornado’s operations. All statements rendered and Net
Smelter Returns royalties paid shall conclusively be presumed to be correct and
accepted by Golden Cycle as rendered or paid unless Golden Cycle timely requests
verification in accordance with the provisions of this paragraph (A)(6).

 
 
 

--------------------------------------------------------------------------------

 
 

(7)  
Commingling. Tornado may commingle products produced from the Area of Interest
with similar product from other properties. If Tornado engages in such
commingling, Tornado shall establish procedures for determining the proportional
amount of the total metal content in the commingled ores and concentrates
attributable to the input from each of the properties, so that production
royalties applicable to ores produced from each of the properties from which
ores are commingled may reasonably be determined. The procedures to be used by
Tornado shall represent standard industry practices for ores and processes
similar to those encountered or used in connection with the Area of Interest.

 

(8)  
Golden Cycle agrees that Tornado shall have the exclusive right to market and
sell to third parties all Bullion produced from the Area of Interest, including,
without limitation, the forward sale of Bullion on the commodity markets and the
repayment of gold loans. Golden Cycle shall have no right to participate in any
hedging or price protection activities of Tornado, including any sales of
Bullion by Tornado on the commodity markets, nor shall Golden Cycle otherwise
share in any profits or losses received or incurred by Tornado as a result of
Tornado’s marketing or hedging activities.

 




 